 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
               CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
 9
10
     MARTHA ESPARZA LOPEZ,               )   NO. EDCV 17-02110-DMG (AS)
11                                       )
                      Plaintiff,         )
12                                       )
               v.                        )   ORDER ACCEPTING FINDINGS,
13                                       )
     NANCY A. BERRYHILL, Acting          )   CONCLUSIONS AND RECOMMENDATIONS
14   Commissioner of Social              )
     Security,                           )   OF UNITED STATES MAGISTRATE
15                                       )
                                         )   JUDGE
16                    Defendant.         )
                                         )
17
18        Pursuant to 28 U.S.C. section 636(b)(1)(B), the Court has
19   reviewed the complaint, the records on file, and the Report and
20   Recommendation   of   United   States   Magistrate   Judge   to   which   no
21   objections were filed.        Accordingly, the Court concurs with and
22   accepts the findings and conclusions of the Magistrate Judge.
23
24        IT IS ORDERED that: (1) the Report and Recommendation is
25   approved and adopted as the Findings of Fact and Conclusions of Law
26   herein; (2)      the decision of the Administrative Law Judge is
27   affirmed; and (3) Judgment shall be entered in favor of Defendant.
28
 1          IT IS FURTHER ORDERED that the Clerk shall serve forthwith a
 2   copy    of   this   Order,   the   Magistrate   Judge’s   Report   and
 3   Recommendation, and the Judgment on Plaintiff and on the United
 4   States Attorney for the Central District of California.
 5
 6   DATED: March 29, 2019
 7
 8                                ______________________________________
                                              DOLLY M. GEE
 9                                     UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
